Name: Council Regulation (EEC) No 2332/86 of 24 July 1986 amending Regulation (EEC) No 1678/85 fixing the conversion rates to be applied in agriculture
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28.7.86 Official Journal of the European Communities No L 204/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2332/86 of 24 July 1986 amending Regulation (EEC) No 1678/85 fixing the conversion rates to be applied in agriculture THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1676/85 of 11 June 1985 on the value of the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy ('), and in particular Article 2 (3) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the Monetary Committee, Whereas the representative rates currently applicable were fixed by Regulation (EEC) No 1678 / 85 (2), as last amended by Regulation (EEC) No 2063/86 (3); whereas a check has revealed an error in Annexes IV and X of the said Regulation in respect of products processed from agricultural products ; whereas the Annexes in question should, therefore, be corrected, HAS ADOPTED THIS REGULATION : Article 1 Annexes IV and X to Regulation (EEC) No 1678 / 85 are hereby replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 24 July 1986 . For the Council The President A. CLARK 0) OJ No L 164, 24 . 6 . 1985 , p . 1 . (2) OJ No L 164 , 24 . 6 . 1985 , p . 11 . C) OJ No L 176, 1 . 7 . 1986 , p . 17 . No L 204/2 Official Journal of the European Communities 28 . 7 . 86 ANNEX 'ANNEX IV SPAIN l Agricultural conversion rates Products 1 ECU = . . . Pta Applicable until 1 ECU = . . . Pta Applicable from Milk and milk products 144,382 11 May 1986 147,208 12 May 1986 Beef and veal 144,382 11 May 1986 147,208 12 May 1986 Sheepmeat and goatmeat 144,382 11 May 1986 147,208 12 May 1986 Sugar and isoglucose 144,382 30 June 1986 145,796 1 July 1986 Cereals 144,382 30 June 1986 145,796 1 July 1986 Rice 144,382 31 August 1986 145,796 1 September 1986 Eggs and poultrymeat and ovalbumin and lactalbumin 144,382 30 June 1986 147,208 1 July 1986 Pigmeat 144,382 30 June 1986 147,208 1 July 1986 Wine 144,382 31 August 1986 145,796 1 September 1986 Fish 144,382 31 December 1986 147,208 1 January 1987 Tobacco 144,382 11 May 1986 145,796 12 May 1986 Seeds 144,382 30 June 1986 145,796 1 July 1986 Olive oil 144,382 31 October 1986 145,796 1 November 1986 Oilseeds : II l  colza and rapeseed 144,382 30 June 1986 145,796 1 July 1986  sunflower and linseed 144,382 31 July 1986 145,796 1 August 1986  soya beans 144,382 31 August 1986 145,796 1 September 1986 Dried fodder 144,382 11 May 1986 145,796 12 May 1986 Field beans and peas and sweet lupins 144,382 30 June 1986 145,796 1 July 1986 Flax and hemp 144,382 31 July 1986 145,796 1 August 1986 Silkworms 144,382 11 May 1986 145,796 12 May 1986 Cotton 144,382 31 August 1986 145,796 1 September 1986 Processed fruit and vegetables : IIII l  cherries preserved in syrup 144,382 11 May 1986 145,796 12 May 1986  tinned pineapples 144,382 31 May 1986 145,796 1 June 1986  processed lemons 144,382 31 November 1986 145,796 1 June 1986  processed oranges 144,382 30 September 1986 145,796 1 October 1986  tomatoes : Il II  peeled, whether or not cooked, preserved by freezing 144,382 30 June 1986 145,796 1 July 1986  flakes 144,382 30 June 1986 145,796 1 July 1986  prepared or preserved 144,382 30 June 1986 145,796 1 July 1986  juices 144,382 30 June 1986 145,796 1 July 1986  peaches preserved in syrup 144,382 30 June 1986 145,796 1 July 1986  dried figs 144,382 30 June 1986 145,796 1 July 1986  Williams pears preserved in syrup 144,382 14 July 1986 145,796 15 July 1986  dried grapes 144,382 31 August 1986 145,796 1 September 1986  prunes derived from 'Prunes d'Ente' 144,382 31 August 1986 145,796 1 September 1986 Amounts unrelated to price fixing 144,382 11 May 1986 147,208 12 May 1986 Products covered by Regulations (EEC) No 3033/80 O and (EEC) No 3035 (2) 144,382 27 July 1986 147,208 28 July 1986 (') OJ No L 323 , 29 . 11 . 1980 , p . 1 . O OJ No L 323 , 29 . 11 . 1980 , p . 27 .' 28 . 7 . 86 Official Journal of the European Communities No L 204/3 ANNEXX PORTUGAL l Agricultural conversion rates Products 1 ECU = . . . Esc Applicable until 1 ECU = . . . Esc Applicable from Sheepmeat and goatmeat 150,355 11 May 1986 153,283 12 May 1986 Sugar and isoglucose 150,355 30 June 1986 151,812 1 July 1986 Fish 150,355 31 December 1986 153,283 1 January 1987 Tobacco 150,355 11 May 1986 151,812 12 May 1986 Seeds 150,355 30 June 1986 151,812 1 July 1986 Olive oil 150,355 31 October 1986 151,812 1 November 1986 Oilseeds : l\ l  colza and rapeseed 150,355 30 June 1986 151,812 1 July 1986  sunflower and linseed 150,355 31 July 1986 151,812 1 August 1986  soya beans 150,355 31 August 1986 151,812 1 September 1986 Dried fodder 150,355 11 May 1986 151,812 12 May 1986 Field beans and peas and sweet lupins 150,355 30 June 1986 151,812 1 July 1986 Processed fruit and vegetables : \ l  cherries preserved in syrup 150,355 11 May 1986 151,812 12 May 1986  tinned pineapples 150,355 31 May 1986 151,812 1 June 1986  processed lemons 150,355 31 May 1986 151,812 1 June 1986  processed oranges 150,355 30 September 1986 151,812 1 October 1986  tomatoes : I\ I  peeled, whether or not cooked, preserved by freezing 150,355 30 June 1986 151,812 1 July 1986  flakes 150,355 30 June 1986 151,812 1 July 1986  prepared or preserved 150,355 30 June 1986 151,812 1 July 1986  juices 150,355 30 June 1986 151,812 1 July 1986  peaches preserved in syrup 150,355 30 June 1986 151,812 1 July 1986  dried figs 150,355 30 June 1986 151,812 1 July 1986  Williams pears preserved in syrup 150,355 14 July 1986 151,812 15 July 1986  dried grapes 150,355 31 August 1986 151,812 1 September 1986  prunes derived from 'Prunes d'Ente' 150,355 31 August 1986 151,812 1 September 1986 Amounts unrelated to price fixing 150,355 11 May 1986 153,283 12 May 1986 Products covered by Regulations (EEC) No 3033/80 (') and (EEC) No 3035/ 80 O 150,355 27 July 1986 151,812 28 July 1986 . (') OJ No L 323 , 29 . 1 1 . 1980 , p . 1 . ( 2 ) OJ No L 323 , 29 . 11 . 1980 , p . 27 .'